PER CURIAM.
GE Life and Annuity Assurance Company petitions for a writ of certiorari concerning a nonfinal order denying a stay sought by GE and finding that GE had waived its right to compel arbitration. GE’s petition has now been rendered moot by an order entered in federal court compelling arbitration. Although we decline to reach the merits of this moot petition, subsequent developments in decisional law call into question the continued viability of this court’s opinion in Donald & Co. Securities, Inc. v. Mid-Florida Community Services, Inc., 620 So.2d 192 (Fla. 2d DCA 1993). See Lane v. Sarfati, 691 So.2d 5, 6 *331n. 1 (Fla. 3d DCA 1997) (certifying conflict).
Petition denied.
ALTENBERND, C.J., and SALCINES and COVINGTON, JJ., Concur.